Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, and in particular Byun; Ilmu et al. (US 10484132 B2), teaches A method of encoding information, by a transmitting device using a parity check matrix of a low-density parity-check code, for transmission over a communication channel, the method comprising: determining, by the transmitting device, the parity check matrix of dimensions at least 7Z rows and 17Z columns comprising 7 rows and 17 columns of Z.times.Z-sized submatrices that are indexed by submatrix row index m (where 0.ltoreq.m.ltoreq.6) and submatrix column index n (where 0.ltoreq.n.ltoreq.16), wherein Z is a non-zero integer, and wherein: for submatrix row index m=0 and for submatrix column indices n=[0, 1, 2, 3, 6, 9, 10, 11], each submatrix at submatrix index (m, n) is obtained based on a respective value among [145, 131, 71, 21, 23, 112, 1, 0], for submatrix row index m=1 and for submatrix column indices n=[0, 3, 4, 5, 6, 7, 8, 9, 11, 12], each submatrix at submatrix index (m, n) is obtained based on a respective value among [142, 174, 183, 27, 96, 23, 9, 167, 0, 0], for submatrix row index m=2 and for submatrix column indices n=[0, 1, 3, 4, 8, 10, 12, 13], each submatrix at submatrix index (m, n) is obtained based on a respective value among [74, 31, 3, 53, 155, 0, 0, 0], for submatrix row index m=3 and for submatrix column indices n=[1, 2, 4, 5, 6, 7, 8, 9, 10, 13], each submatrix at submatrix index (m, n) is equal to a circularly column-shifted 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method of encoding information, by a transmitting device using a parity check matrix of a low-density parity-check code, for transmission over a communication channel, the method comprising: determining, by the transmitting device, the parity check matrix of dimensions at least 7Z rows and 17Z columns comprising 7 rows and 17 columns of Z X Z-sized submatrices that are indexed by submatrix row index m (where 0 < m < 6) and submatrix column index n (where 0 < n < 16), wherein Z is a non-zero integer, and wherein: for submatrix row index m = 0 and for submatrix column indices n = (0,1, 2, 3,6,9,10,11), each submatrix at submatrix index (m,n) is equal to a circularly column-shifted identity matrix of size Z X Z that is circularly column-shifted by a shift index value amn that is defined by taking a modulo operation 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A transmitting device configured to encode, based on a parity check matrix of a low-density parity-check code, information for transmission over a communication channel, the transmitting device comprising: at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: determining the parity check matrix of dimensions at least 7Z rows and 17Z columns comprising 7 rows and 17 columns ofZ X Z-sized submatrices that are indexed by submatrix row index m (where 0 < m < 6) and submatrix column index n (where 0 < n < 16), wherein Z is a non-zero integer, and wherein: for submatrix row index m = 0 and for submatrix column indices n = (0,1, 2, 3,6,9,10,11), each submatrix at submatrix index (m,n) is equal to a circularly column-shifted identity matrix of size Z X Z that is circularly column-shifted by a shift index value and that is defined by taking a modulo operation that involves a respective value among {145,131, 71,21,23,112,1, 0), for submatrix row index m = 1 and for submatrix column indices n = 
Dependent claims 22-32 and 33-40 depend from respective independent claims 21 and 33; hence, are also allowable since dependent claims inherit all the limitations of their respective parent claims and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112